DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7, 10, 12 and 14-20, filed on January 06, 2022 are the subject matter of this Office Action.
Response to Amendment
Applicant’s amendments, filed 01/06/2022 are acknowledged. Claims 8-9, 11 and  13 have been canceled in their entirety. Applicant has amended the scope of independent claims 1, 18 and 20 to embody at least about 0.02% of at least one primary non-benzalkonium chloride penetration enhancer consisting essentially of one or more ophthalmologically suitable polyoxyethylene sorbitan fatty acid esters that detectably enhances penetration of the bimatoprost compound into a mammalian eye. 
The 35 USC 102(a)(1) rejection in view of Gore is withdrawn as Gore does not specifically teach at least one polyoxyethylene sorbitan fatty acid ester in the bimatoprost formulation of Entry #2 of Table 18. Secondly, in view of the definition of the phrase “about” in [0042] of the instant specification, which discloses that about embraces +/- 10% of the numerical value listed, the pending 35 USC 102 (a)(1) rejection in view of Sawai is withdrawn as the 0.03% wt. bimatoprost does not read on “about 0.02% wt.”, as 0.03% wt. bimatoprost lies outside the range of about 0.02% wt. (10%  above 0.02% wt. is 0.022% wt.) . 
  Applicant's arguments, filed 01/06/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They 
 Claim Rejections - 35 USC § 103-Rejection(s) Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1-5, 10, 12, 14-20 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Graham (US2014/0127327 published 05/08/2014) in view of Gore (US2013/0157963 published 06/20/2013).
 Graham teaches bimatoprost ocular formulations for treating glaucoma and ocular hypertension that are free of benzalkonium chloride (BAK) as said preservative is irritating to the eye (abstract, [0002], [0005], [0098]). Formulation C comprises 0.03% w/v bimatoprost, the claimed penetration enhancers 1% w/v polysorbate 80, 1.25% w/v castor oil, and the preservative purite in 0.0075% w/v ([0094]). 
 However, Graham does not teach reducing the bimatoprost concentration from 0.03% w/v to an amount embraced in the range “about 0.005%w/ to about 0.02% w/v”. 
 Gore (US2013/0157963 published 06/20/2013) teaches benzalkonium free bimatoprost formulations for ocular delivery for the treatment of glaucoma and intraocular pressure ([0073],[0140]).  Gore teaches Formula (II) in Table 18 comprises the following components: 0.01%w/v bimatoprost, 1% w/v soluplus, 0.01% w/v purite formulated in boric acid/borate buffer. Said composition is formulated as an aqueous drop to and is effective for the treatment of glaucoma and intraocular pressure ([0073], [0140]). Gore teaches that bimatoprost formulations comprising 0.01% w/v of bimatoprost are also efficacious at treating glaucoma and intraocular pressure, as administration of said composition results in a significant drop in intraocular pressure almost immediately upon administration back to acceptable levels and persists for the duration of treatment ([0140]).
Therefore, one of ordinary skill in the art prior to the time of the invention would have predicted that the reduction of the bimatoprost concentration in the benzalkonium chloride free formulation of Graham from 0.03% w/v to 0.01% w/v in view of Gore, said resulting composition would have been effective at treating intraocular pressure in a subject in need. 
MPEP 2143 provide rationale for a conclusion of obviousness including: (A) Combining prior art elements according to known methods to obtain predictable results;
In the instant case, benzalkonium free bimatoprost formulations comprising 0.01% w/v were individually taught in the prior art as being advantageous at reducing intraocular pressure in a subject immediately upon administration (Gore [0140]). 
 Regarding the capacity of the bimatoprost ophthalmic drop of Graham and Gore to reduce intraocular pressure in a mammalian eye that is at least statistically comparable to the administration of the same amount of a composition comprising the same amount of bimatoprost and at least about 0.02% benzalkonium chloride, such properties are considered characteristic features of the claimed product.  
 It is noted that MPEP 2112, In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
In the present case the burden is shifted to Applicant to prove that the ophthalmic drop of Graham and Gore that comprises all the structural elements embraced in the instant claims does not reduce intraocular pressure in a mammalian eye that is at least statistically comparable to the administration of the same amount of a composition comprising the same amount of bimatoprost and at least about 0.02% benzalkonium chloride, or a composition of at least 0.01% bimatoprost and at least 200 ppm benzalkonium chloride measured 2 hours post administration (claims 16-20). 
 
Claims 6-7 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Graham (US2014/0127327 published 05/08/2014) in view of Gore (US2013/0157963 published 06/20/2013) as applied to claims 1-5, 10, 12, 14-20 in view of Sawai et al (US2017/0368075 published 12/28/2017).
As discussed above, the combination of Graham and Gore render obvious a benzalkonium chloride free bimatoprost formulation effective for reducing intraocular pressure in a subject in need comprising 0.01-0.03% w/v bimatoprost, the claimed penetration enhancers 1% w/v polysorbate 80, 1.25% w/v castor oil, and the preservative purite in 0.0075% w/v (Graham: abstract, [0002], [0005], [0094] [0098]; Graham: [0073], [0140] Formulation II, Table 18 )
 However, the combination of Graham and Gore do not explicitly teach incorporating the ophthalmologically suitable quaternary ammonium salt benzethonium chloride to the bimatoprost formulation. 
Sawai teaches bimatoprost ophthalmic drop formulations ([0026]-[0028], [0052], [0082]). Sawai teaches that benzethonium chloride is a suitable quaternary ammonium compound to stabilize bimatoprost formulations comprising polysorbate 80 and castor oil (Table 4, Production example 9).  
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the ophthalmologically suitable quaternary ammonium compound benzethonium chloride to the benzalkonium chloride free bimatoprost formulation comprising the penetration enhancers polysorbate 80 and castor oil of Graham and Gore, in view of Sawai, in order to arrive at the claimed composition. 
MPEP 2143 provides rationale for a conclusion of obviousness including (A) Combining prior art elements according to known methods to obtain predictable results;
In the instant case, Sawai teaches that benzethonium chloride is a suitable quaternary ammonium compound to stabilize bimatoprost formulations comprising polysorbate 80 and castor oil (Table 4, Production example 9). Accordingly, said artisan would have predicted that the incorporation of benzethonium chloride to the bimatoprost ophthalmic formulation of Graham and Gore would have preserved the ocular solution.

Applicant traverses the rejection. Applicant argues that Graham does not specifically teach at least about 0.02% of at least one primary non-benzalkonium chloride penetration enhancer consisting essentially of one or more ophthalmologically suitable polyoxyethylene sorbitan fatty acid esters that detectably enhances penetration of the bimatoprost compound into a mammalian eye. Secondly Applicant argues that there is no teaching nor suggestion to incorporate the polyoxyethylene sorbitan fatty acid ester into the bimatoprost formulation of Gore in order to arrive at the instantly claimed. Rather, Applicant opines that Gore teaches away from employing a polyoxyethylene sorbitan fatty acid ester to solubilize bimatoprost formulations and as such, the combination of Graham and Gore fail to suggest the instantly claimed.  Furthermore, Applicant opines that Sawai fails to cure the deficiency of the combined teachings of Graham and Gore with respect to claims 6-7, as Sawai is directed to reducing the discoloration of ripasudil by the incorporation of bimatoprost and not the treatment of glaucoma or reduction of intraocular pressure. 
 
Response to Arguments
Applicant’s arguments, filed 01/06/2022 are acknowledged and have been carefully considered.   
Regarding Applicant’s contention that Graham does not specifically teach at least about 0.2% of a primary non-benzalkonium chloride penetration enhancer consisting essentially of one or more ophthalmologically suitable polyoxyethylene sorbitan fatty acid esters that detectably enhances penetration of the bimatoprost compound into a mammalian eye, the examiner remains unpersuasive. As shown in bimatoprost formulation C in [0094] of Graham, said formulation C comprises 1% w/v  of the claimed penetration enhancers polysorbate 80, which is a disclosed ophthalmologically suitable polyoxyethylene sorbitan fatty acid ester, as disclosed in both claim 10 and [0068] of the instant specification. 
Next, regarding Applicant’s contention that there is no teaching nor suggestion to incorporate the polyoxyethylene sorbitan fatty acid ester into the bimatoprost formulation of Gore in order to arrive at the instantly claimed, this argument is off-base. It must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum. It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would In re Keller, 642 F.2d 413, 208, USPQ 871 (CCPA 1981). 
 The basis of the 103 rejection above is not the incorporation of polyoxyethylene sorbitan fatty acid ester surfactants to the bimatoprost formulation of Gore, but rather that one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to adjust the amount of bimatoprost in the formulation of Graham from 0.03% to 0.01% in view of Gore, and readily predicted that the reduction of the bimatoprost concentration in the benzalkonium chloride free formulation of Graham from 0.03% w/v to 0.01% w/v in view of Gore, said resulting composition would have been effective at treating intraocular pressure in a subject in need, as each bimatoprost formulation was independently taught in the prior art as being efficacious at treating glaucoma and intraocular pressure. Applicant has not rebutted this argument with objective evidence that a skilled artisan would have been dissuaded to reduce the bimatoprost concentration in Graham from 0.03% to 0.01% with a reasonable expectation of success and therefore the rejection is maintained. 
 Lastly, regarding Applicant’s contention that Sawai fails to cure the deficiencies of the combination of Graham and Gore, the examiner remains unpersuaded. Sawai teaches ophthalmic drop formulations comprising bimatoprost and discloses that benzethonium chloride is a suitable quaternary ammonium compound to stabilize bimatoprost formulations comprising polysorbate 80 and castor oil (Table 4, Production example 9, [0026]-[0028], [0052], [0082]). Accordingly, said artisan would have predicted that the incorporation of benzethonium chloride to the bimatoprost ophthalmic formulation of Graham and Gore would have preserved the ocular solution, absent 

Conclusion
In view of the rejections set forth above, no claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/           Primary Examiner, Art Unit 1628